Franklin App. Nos. 00AP-1088, 0AP-1284, 01AP-227, 01AP-36, 01AP-94 and 01AP-95, 2001-Ohio-3987. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the motion of Harold R. Kemp, Esq., Jacqueline L. Kemp, Esq., and the law firm of Kemp, Schaeffer, Rowe & Lardiere Co., L.P.A., to withdraw as counsel for appellant, 0)AP-1284, 01AP-227, 01AP-36, 01AP-94 and 01AP-95, 2001-Ohio-3987. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the motion of Harold R. Kemp, Esq., Jacqueline L. Kemp, Esq., and the law firm of Kemp, Schaeffer, Rowe & Lardiere Co., L.P.A., to withdraw as counsel for appellant,
IT IS ORDERED by the court that the motion to withdraw as counsel for appellant be, and hereby is, granted.